Dewey, J.
We can entertain no doubt as to the correctness of the instructions to the jury in the present case. The case of Drake v. Lowell, 13 Met. 292, was a sufficient authority. That case arose under the Rev. Sts. c. 25, § 22; but the Gen. Sts. c. 44, § 22, do not differ as to the liability of towns in this respect. Nor does the fact that Lowell was a city and Milford is a town vary the case. Gen. Sts. c. 44, § 8, confer full power upon the surveyors of highways to remove all such erections as may obstruct the highway or endanger persons travelling thereon. The only apparent distinction between the facts of this case and those in Drake v. Lowell is, that in the latter case the entire snow and ice, which by their weight crushed the awning, had been deposited there more than twenty-four hours before the accident; whereas in the present case, a portion of the snow, and, as the defendants contended, the snow by reason of which alone the structure was made to fall, was deposited there the evening preceding the accident, and less than twenty-four hours before the same occurred. This latter circumstance does not necessarily change the result, or vary the liability of the town for permitting this defective structure to remain. The defect and want of repair of the highway, by which the safety of the traveller was endangered, were in the state of the awning, and the want of sufficient strength to sustain its own weight and such accumulations as would ordinarily occur. This defect had existed more than twenty-four hours. The jury were properly instructed upon this point, and as to what would create a *100liability on the part of the town for an injury occasioned by the actual falling of the awning, and under what circumstances they would not be liable therefor, and therefore no ground exists for disturbing the verdict. Exceptions overruled.